265 S.W.3d 124 (2007)
In re Donald K. SWITZER, Arkansas Bar No. 91049.
No. 07-1007.
Supreme Court of Arkansas.
October 11, 2007.
PER CURIAM.
Upon recommendation of the Supreme Court Committee on Professional Conduct, and in lieu of disbarment proceedings, we hereby accept the voluntary surrender of the law license of Donald K. Switzer, Rogers, Arkansas, to practice law in the State of Arkansas. Mr. Switzer's name shall be removed from the registry of licensed attorneys, and he is barred and enjoined from engaging in the practice of law in this state.
It is so ordered.